

Exhibit 10.1


SECOND AMENDMENT TO LEASE AGREEMENT
(Landing Center)


THIS SECOND AMENDMENT (“Amendment”) is dated for reference purposes as of
January 31, 2012, and is made by and between PROPERTY RESERVE, INC., a Utah
corporation (“Landlord”), and FLOW INTERNATIONAL CORPORATION, a Washington
corporation (“Tenant”), with respect to that certain Landing Center Lease
Agreement dated January 1, 2003 (“Lease Agreement”).


Recitals


A.    Landlord and Tenant previously entered into the Lease Agreement in which
Landlord agreed to lease to Tenant a building (“Building”) consisting of
approximately 146,329 rentable square feet and located at 23500 64th Avenue
South, Kent, Washington 98032, together with the right in common with others to
the use of any and all common entrance ways, lobbies, restrooms, elevators,
drives, parking areas, stairs, and other similar access and service ways and
common areas in or adjacent to and used in common with the Building
(collectively the “Leased Premises”). The term of the Lease Agreement is 120
months, from January 1, 2003 to December 31, 2012.


B.    The Lease Agreement was previously amended by that certain First Amendment
to Lease Agreement dated December 20, 2006 (the “First Amendment”), in order to
amend the terms of the Lease Agreement with respect to the maintenance of the
Building's HVAC system.


C.    Landlord and Tenant desire to extend the term of the Lease Agreement and
make certain other modifications to the terms of the Lease Agreement.


Agreements


1.    Terminology. Any capitalized terms used but not defined herein shall have
the meaning given to them in the Lease Agreement, unless the context in which
they are used requires a different interpretation.


2.    Extension of Lease Term. Tenant and Landlord hereby agree to extend the
term of the Lease Agreement for a period of ninety-six (96) months after the
“Extended Term Commencement Date,” which Extended Term Commencement Date shall
occur on the first day of the first calendar month following the execution of
this Amendment by all parties hereto and shall be memorialized in the Extended
Term Commencement Date Memorandum (described below). The date specified in the
Extended Term Commencement Date Memorandum that is ninety-six (96) months after
the Extended Term Commencement Date shall be the new “Expiration Date”, unless
the term of the Lease Agreement is earlier terminated pursuant to the terms
thereof. Section 2 of the Lease Agreement is hereby modified to provide for a
lease term for the Leased Premises ending on the Expiration Date as modified in
this Section 2 and the ninety-six (96) month period between the Extended Term
Commencement Date and Expiration Date shall be referred to herein as the
“Extended Term”.


3.    Extended Term Commencement Date Memorandum. Just prior to, on, or at any
time after the Extended Term Commencement Date, Landlord may deliver to Tenant a
notice substantially in the form attached hereto as Exhibit A (the “Extended
Term Commencement Date Memorandum”), in order to confirm the Extended Term
Commencement Date, new Expiration Date, Elective Early Termination Date (defined
below), and certain other matters. Tenant shall execute and return the Extended
Term Commencement Date Memorandum within ten (10) business days of receipt, and,
if Tenant fails to do so, Tenant shall be deemed to have executed and returned
the Extended Term Commencement Date Memorandum. Notwithstanding the foregoing,
Landlord's failure to deliver or delay in delivery of the Extended Term
Commencement Date Memorandum shall not delay the Extended Term Commencement Date
or the effectuation of the terms of this Amendment.


4.    Base Rental for Extended Term. Commencing on the Extended Term
Commencement Date, the Base Rental amount due under the Lease Agreement shall be
modified for the Leased Premises for the Extended Term of the Lease Agreement.
Accordingly, commencing on the Extended Term Commencement Date, Section 3.c. of
the Lease Agreement shall be amended and replaced in its entirety as follows:








--------------------------------------------------------------------------------



c.    Base Rental is:




Period
(Months following Extended
Term Commencement Date)
Base Rental
Months 1-6*
$36,250.00 per month, plus NNN
Months 7-12
$72,500.00 per month, plus NNN
Months 13-24
$74,312.50 per month, plus NNN
Months 25-36
$76,170.31 per month, plus NNN
Months 37-48
$78,074.57 per month, plus NNN
Months 49-60
$80,026.43 per month, plus NNN
Months 61-72
$82,027.09 per month, plus NNN
Months 73-84
$84,077.77 per month, plus NNN
Months 85-96
$86,179.71 per month, plus NNN



*As an accommodation to Tenant, during Months 1-6 of the Extended Term, Tenant
will only be required to pay one-half of the initial Base Rental of $72,500 per
month. The $36,250 per month that is being abated during such six-month period,
in the aggregate amount of $217,500, as an accommodation to the Tenant is
referred to herein as the “Abated Base Rental”.


5.    Operating Expenses, Taxes, Utilities, and Additional Rent. During the
entire term of the Lease Agreement, as extended hereby and as further extended,
Tenant shall continue to pay Operating Expenses, Taxes, Insurance Expenses,
Utilities, and all other costs and expenses related to the Leased Premises that
are the obligation of Tenant in accordance with the terms of the Lease
Agreement, including, without limitation, Section 4 thereof. Tenant shall
continue to be responsible for maintaining its own accounts for garbage,
recycling, and waste removal, telephones and internet, electricity, natural gas,
janitorial, and any other similar items for the Leased Premises required under
the terms of the Lease Agreement or otherwise agreed to by Landlord and Tenant.
6.    Option to Further Extend Lease Term. So long as there are no events of
default by Tenant under the Lease Agreement during the then-existing term of the
Lease Agreement, Tenant shall have two (2) additional five (5) year options
(each an “Extension Option”) to extend the term of the Lease Agreement beyond
the Expiration Date, as modified above (each five-year period, an “Additional
Extension Period”). If Tenant desires to exercise an Extension Option, Tenant
shall provide Landlord written notice (the “Option Notice”) of its desire to
extend the term of the Lease Agreement at least nine (9) months prior to the
then- applicable Expiration Date (as set forth above or at the end of the first
Additional Extension Period if the first Extension Option was exercised), but no
earlier than twelve (12) months prior to the then-applicable Expiration Date.
Base Rental during the term of each optional Additional Extension Period shall
be at then-applicable market rates (the “Fair Market Rental”) taking into
consideration the credit standing of Tenant and transactional concessions
provided in comparable transactions. Landlord shall provide Tenant with its
determination of the Fair Market Rental for the applicable Extension Option
within sixty (60) days of Landlord's actual receipt of the Option Notice. If
Tenant timely notifies Landlord that Tenant accepts Landlord's determination of
the Fair Market Rental, or the Fair Market Rental is otherwise established
pursuant to the terms of this Subsection 6.1 through 6.3 below, then, within
sixty (60) days of the commencement date of the applicable Additional Extension
Period, Landlord and Tenant shall execute an amendment to this Lease Agreement
extending the term of the Lease Agreement on the same terms provided in the
Lease Agreement, as modified herein, except as follows:


a.    Monthly installments of Base Rental shall be adjusted according to the
FairMarket Rental; and


b. Except for the two Extension Options, Tenant shall have no further extension
or renewal options under the Lease Agreement, unless expressly granted by
Landlord in writing and in Landlord's sole discretion. For the avoidance of any
confusion, the extension options in Section 11 of the Lease Agreement are hereby
specifically terminated.








--------------------------------------------------------------------------------



6.1    Failure to Agree on Fair Market Rental; Appointment of Qualified Brokers
to Determine Fair Market Rental. If Landlord and Tenant cannot agree upon the
Fair Market Rental for the Leased Premises during the applicable Additional
Extension Period within ninety (90) days after Landlord's receipt of the Option
Notice, then Landlord and Tenant shall agree, within ten (10) days thereafter,
on one commercial real estate broker that has at least 10 years experience
leasing/selling industrial properties in the Kent, Washington area (as
applicable, a “Qualified Broker”) who will determine the Fair Market Rental of
the Premises during the applicable Additional Extension Period. If Landlord and
Tenant cannot mutually agree upon a Qualified Broker within said ten (10) day
period, then one Qualified Broker shall be appointed by Tenant and one Qualified
Broker shall be appointed by Landlord within ten (10) days of notice by one
party to the other of such disagreement. The two Qualified Brokers shall
determine the Fair Market Rental of the Premises during the Additional Extension
Period within twenty (20) days of their appointment; provided, however, if
either party fails to appoint an a Qualified Broker within such ten (10) day
period, then the determination of the Qualified Broker first appointed shall be
used. If the Qualified Brokers fail to agree on the Fair Market Rental of the
Premises during the Additional Extension Period, but the difference in their
conclusions as to Fair Market Rental is ten percent (10%) or less, the Fair
Market Rental shall be deemed the average of the two determinations.


6.2    Appointment of Additional Qualified Broker. If the two Qualified Brokers
should fail to agree on the Fair Market Rental, and the difference between the
two determinations exceeds ten percent (10%), then the two Qualified Brokers
shall appoint a mutually-agreed upon third Qualified Broker. The third Qualified
Broker so appointed shall promptly determine the Fair Market Rental of the
Premises and the Fair Market Rental for the applicable Additional Extension
Period provided for in this Section 6 shall be the average of the two closest
determinations obtained from the three Qualified Brokers pursuant to this
Section 6. The fees and expenses of said third Qualified Broker, or the one
Qualified Broker Landlord and Tenant agree upon, shall be borne equally by
Landlord and Tenant. Landlord and Tenant shall pay the fees and expenses of
their respective Qualified Broker if the parties fail to agree on a single
Qualified Broker.


6.3    Determination Binding.    The determination of Fair Market Rental
pursuant to this Section 6 shall be final, conclusive and binding upon both
parties.


7.    Tenant's Option to Terminate Lease Agreement Prior to Expiration Date. So
long as (i) there has been no monetary or other material event of default by
Tenant under the Lease Agreement, or any other event of default that remains
uncured, (ii) Tenant has not exercised the right of first opportunity provided
for in Section 10 below with respect to either of the spaces comprising the ROFO
Premises (defined below), and (iii) Tenant provides Landlord with at least
twelve (12) months advanced written notice of its election to terminate the
Extended Term of the Lease Agreement, Tenant shall have a one-time option to
terminate the Extended Term of the Lease Agreement (the “Elective Early
Termination”) on the last day of the calendar month that is forty-two (42)
months after the Extended Term Commencement Date (as applicable, the “Elective
Early Termination Date”), which date shall be memorialized in the Extended Term
Commencement Date Memorandum, but only after Tenant's payment to Landlord of all
of the following amounts at least thirty (30) days prior to the Elective Early
Termination Date:


7.1    Transaction Costs and Abated Based Rental. The Unamortized Amount
(defined below) of (i) the brokers' commissions paid by Landlord in connection
with the modification and extension of the Lease Agreement, and (ii) the Abated
Base Rental during the first six months after the Extended Term Commencement
Date, in the aggregate amount of $217,500. For the purposes hereof, the
“Unamortized Amount” shall be determined in the same manner as the remaining
principal balance of a mortgage with interest at a rate of ten percent (10%) per
annum payable in level payments over the ninety-six (96) month Extended Term
would be determined;


7.2    Restoration Costs. The applicable Elective Termination Restoration
Payment (as defined in Section 9 below) to pay for Landlord's costs in
connection with restoring the Leased Premises to the condition existing prior to
Tenant's occupancy of the Leased Premises pursuant to the terms of Section 9
below; and


7.3    Base Rental. The amount of Base Rental that would become due (had the
Lease Agreement not been terminated on the Elective Early Termination Date) from
Tenant over the four (4) months immediately following the applicable Elective
Early Termination Date.
If Tenant does not pay all of the amounts identified in subsections 7.1 through
7.3 to Landlord at least thirty (30) days prior to the Elective Early
Termination Date, Tenant shall have no right or ability to terminate the Lease
Agreement pursuant to the terms of this Section 7 and the Extended Term of the
Lease Agreement shall continue pursuant to the terms of the Lease Agreement, as
amended hereby. Except as provided in this Section 7, the Tenant shall not have
any other elective early termination options. The early termination option
appearing in Section 12 of the Lease Agreement is hereby deleted and replaced in
its entirety by this Section 7.


--------------------------------------------------------------------------------






8.    Building Roof and Systems.


8.1    Tenant Accepts Leased Premises in Current “As-Is” Condition. Except as
otherwise set forth in this Section 8, Tenant hereby accepts the Leased Premises
in its existing condition and state of repair, “AS IS” and “WHERE IS,” and
Landlord shall have no obligation to commence or complete any improvements,
repairs, or maintenance items, including, without limitation, any tenant
improvement items, in connection with the execution of this Amendment and the
commencement of the Extended Term; provided, however, Landlord will continue to
be obligated for the ongoing maintenance and repair items that are the
obligation of Landlord pursuant to the terms of the Lease Agreement. The
Tenant's continued possession of the Leased Premises after the execution hereof
shall be deemed conclusive evidence that, as of the date of the execution
hereof, the Leased Premises are in good order and satisfactory condition and no
representations, statements, or warranties, expressed or implied, have been made
by or on behalf of Landlord in respect to the Leased Premises, except as
contained in the provisions of the Lease Agreement, as amended hereby.


8.2    Building Roof. Landlord and Tenant acknowledge that, pursuant to
Landlord's roof consultant's 2011 report, the roof of the Building is not
scheduled or recommended for re-roofing or replacement for at least four or five
years. Landlord agrees to maintain and repair the roof of the Building during
the Extended Term and, when appropriate, as determined by Landlord in its
reasonable discretion based on the recommendation of Landlord's roof consultant,
Landlord will, at Landlord's sole expense, re-roof the Building using a
contractor acceptable to Landlord in its sole discretion. The cost of re-roofing
the Building will not be deemed a Common Area Maintenance Expense or otherwise
passed on to Tenant. Notwithstanding the foregoing, commencing on the Extended
Term Commencement Date and continuing until the Building is re-roofed, the cost
of repairs to and maintenance of the Building's roof to be paid by the Tenant as
Common Area Maintenance Expenses will not exceed $3,000.00 in any twelve (12)
month period (the “Building Repair Cap”) and the cost and expense of repairs to
and maintenance of the Building's roof in excess of the Building Repair Cap
shall be the obligation of Landlord; provided, however, the Building Repair Cap
shall not apply to the cost of snow and debris removal conducted on the roof or
the repair of any penetrations, damage, or other conditions created or caused by
Tenant or Tenant's installations on the roof, including, without limitation,
Tenant's HVAC Units (defined below), which amounts will be deemed Common Area
Maintenance Expenses to be paid by Tenant and shall not be credited against the
Building Repair Cap. Following completion of the re-roofing of the Building, the
Building Repair Cap shall no longer be applicable and all costs and expenses
incurred in maintaining and repairing the Building's roof shall be deemed Common
Area Maintenance Expenses to be paid by Tenant.


8.3    HVAC Control System and Units.


8.3.1    HVAC Control System. Landlord, at Landlord's sole expense, shall
install a new HVAC control system (the “New HVAC Control System”) in the main
office area of the Leased Premises. The New HVAC Control System shall replace
the existing HVAC control system and service the same portions of the Leased
Premises serviced by such existing control system. Landlord shall select the New
HVAC Control System using its reasonable discretion and based on the
recommendation of Landlord's HVAC consultant.
8.3.2    HVAC Unit Repair and Maintenance.


8.3.2.1 Mechanical Engineer Review of HVAC System. Landlord, at Landlord's sole
expenses, shall engage a mechanical engineer that is licensed, bonded, and has
at least 10-years experience evaluating HVAC systems in light industrial
buildings, selected by Landlord in its reasonable discretion, to evaluate the
Building's existing HVAC system and provide a written report (the “HVAC
Report”). Landlord will engage a qualified mechanical engineer for such purpose
within thirty days of the execution of this Amendment and shall use its best
efforts to obtain the final HVAC Report within sixty days of such engagement.


8.3.2.2 HVAC Repairs. Landlord shall undertake any repairs to or replacements of
the Building's HVAC system, including, without limitation, the Tenant HVAC Units
(defined below), recommended in the HVAC Report (the “Recommended HVAC
Repairs”). All items noted in HVAC Report that are within the scope of the
routine maintenance and service under the HVAC Service Contract (as defined in
the First Amendment), including, without limitation, preventative maintenance
and repairs, shall be addressed in the ordinary course under such service
contract and shall not be deemed part of the Recommended HVAC Repairs to be
completed pursuant to the terms of this Section 8.3. Tenant agrees to provide
Landlord and its contractor's reasonable access to the Building to complete the
Recommended HVAC Repairs.






--------------------------------------------------------------------------------



8.3.2.3 Cost of Recommended HVAC Repairs. The cost of all major Recommended HVAC
Repairs (as defined in Section 8 of the Lease Agreement) and all “Immediate
Recommended HVAC Repairs” (defined below) shall be at Landlord's sole cost and
expense and all other Recommended HVAC Repairs shall be deemed Common Area
Maintenance Expenses, which shall be paid by Tenant pursuant to the terms of
Subsection 4.b.i of the Lease Agreement. Recommended HVAC Repairs shall be
deemed “Immediate Recommended HVAC Repairs” if the HVAC Report recommends that
such repairs be completed within nine (9) months of the date of the HVAC Report
in order to keep the Building's HVAC system in good working order.
Notwithstanding the foregoing, Landlord shall have no obligation to pay for any
repairs or replacements of the HVAC units and supporting systems installed by
Tenant (Units AC3, AC4, AC6 and AC8, the “Tenant HVAC Units”), including,
without limitation, any major repairs or Immediate Recommended HVAC Repairs, and
Tenant shall, within fifteen (15) days of being invoiced for the cost thereof,
reimburse Landlord for the cost of all maintenance, service, repairs, and
replacements of the Tenant HVAC Units undertaken by Landlord or its HVAC service
provider as part of the Recommended HVAC Repairs.


8.3.3    Maintenance of HVAC System. Landlord shall continue to be responsible
for coordinating and overseeing the preventative maintenance and service of the
Building's HVAC system, including, without limitation, the Tenant HVAC Units,
pursuant to the terms of Section 3 of the First Amendment. Furthermore, Landlord
and Tenant agree that, commencing on the Extended Term Commencement Date,
Landlord will also coordinate and oversee any necessary or appropriate repair
and/or replacement of the Tenant HVAC Units, such that the HVAC system for the
entire Building will be serviced, maintained, repaired, and, where appropriate,
replaced by the service provider retained by Landlord. All repairs to and
replacements of the Tenant HVAC Units, including, without limitation, all major
repairs and replacements, shall be completed by Landlord's HVAC service provider
and Tenant shall, within fifteen (15) days of being invoiced, reimburse Landlord
for the cost of such repairs and replacements.
All maintenance and service of the Tenant HVAC Units and all non-major repairs,
except for Immediate Recommended HVAC Repairs, shall be deemed Common Area
Maintenance Expenses, which shall be paid by Tenant pursuant to the terms of
Subsection 4.b.i of the Lease Agreement. In addition, after the New HVAC Control
System is installed pursuant to the terms of Section 8.3.1 above, Landlord shall
be responsible for coordinating and overseeing the New HVAC Control System and
all maintenance and service of the New HVAC Control System shall also be deemed
Common Area Maintenance Expenses.


9.    Restoration Obligations. The Tenant shall continue to be obligated for the
removal of all alterations, physical additions, and improvements that were made
by Tenant or by Landlord at the request of Tenant, either as Improvement Items
made pursuant to the Lease Agreement, tenant improvements made in connection
with prior leases with Tenant, or otherwise made at the request of Tenant or in
connection with Tenant's occupancy of the Leased Premises, (collectively, the
“Restoration”) that Landlord, in its sole discretion, elects to remove or
restore upon the expiration or termination of the term of the Lease Agreement,
pursuant to the terms set forth in the Lease Agreement, including, without
limitation, Section 21 of the General Lease Provisions on Exhibit A of the Lease
Agreement; provided, however, Landlord and Tenant agree such restoration
obligations shall be modified as follows:


9.1    Landlord to Undertake Restoration Work. Unless subsequently agreed to by
Landlord and Tenant in writing, Landlord shall, at Tenant's expense, undertake,
control, and oversee the Restoration of the Leased Premises. Subject to the
limitations set forth in this Section 9, Tenant shall pay Landlord the full
amount of the cost of the Restoration (the “Restoration Payment”) on the date
thirty (30) days prior to the then applicable Expiration Date of the Lease
Agreement or, in the event that Tenant elects to terminate the Lease Agreement
early pursuant to the terms of Section 7 above, on the date thirty (30) days
prior to the Elective Early Termination Date.


9.2    Limitation on Tenant's Restoration Payment Obligations. So long as there
is no uncured event of default under the Lease Agreement, the Tenant's
obligation to pay Landlord the Restoration Payment pursuant to the terms of
Section 9.1 above shall be limited as follows:


9.2.1    Restoration Payment if No Elective Early Termination.
In the event that Tenant does not elect to terminate the Extended Term early
pursuant to the terms of Section 7 above and the Lease Agreement expires on the
Expiration Date, as such Expiration Date may be extended pursuant to the terms
of Section 6 above, the Restoration Payment shall be the lesser of: (i) the
Actual Restoration Costs (defined below), or (ii) $100,000.00, which amount
shall be due and payable in full to Landlord thirty (30) days prior to the
Expiration Date.










--------------------------------------------------------------------------------



9.2.2    Restoration Payment if Elective Early Termination Occurs.
In the event that Tenant does select the Elective Early Termination option
pursuant to the terms of Section 7 above and the Lease Agreement terminates on
the Elective Early Termination Date, the Restoration Payment shall be the lesser
of: (i) the Actual Restoration Costs (defined below), or (ii) $250,000.00 (as
applicable, the “Elective Termination Restoration Payment”), which amount shall
be due and payable in full to Landlord thirty (30) days prior to the Elective
Early Termination Date.


In order to determine the “Actual Restoration Costs” for the foregoing Sections,
Landlord shall, after determining, in its sole discretion, the scope of the
Restoration of the Leased Premises that Landlord will undertake, obtain three
(3) fixed price bids for the Restoration from general contractors that are
licensed, bonded, and have at least 10-years experience constructing and/or
restoring industrial buildings, selected by Landlord in its reasonable
discretion after consulting with Tenant regarding Landlord's proposed
contractors. The “Actual Restoration Costs” for the purposes hereof shall be the
amount of the fixed price bid of the general contractor selected by Landlord to
complete the Restoration of the Leased Premises; provided, however, if Landlord
selects the general contractor with the highest fixed price bid, the Actual
Restoration Costs shall be deemed limited to the amount of the middle fixed
price bid. Notwithstanding the foregoing, the Actual Restorations Costs are
subject to increase based on costs and expenses related to any change orders and
unexpected costs and expenses, including, without limitation, any permit or code
requirements or latent defects or conditions that were not factored into the
original fixed price bid (as applicable, an “Actual Restoration Cost Increase”).
Any additional Actual Restoration Costs resulting from an Actual Restoration
Cost Increase following Tenant's payment of the Restoration Payment shall be
made by Tenant to Landlord within fifteen (15) days of written notice of the
Actual Restoration Cost Increase from Landlord. The obligation to reimburse
Landlord for one or more Actual Restoration Cost Increases shall specifically
survive the expiration or termination of the Lease Agreement, but shall remain
subject to the caps in Sections 9.2.1 and 9.2.2 above. Notwithstanding the
foregoing, Tenant shall have no obligation to pay for the installation of any
new structures or systems or the upgrade of any existing structures or systems
in the Building as part of the Restoration in order to bring the Building into
compliance with current code; provided, however, (i) all work undertaken in
connection with the removal of alterations, additions, and improvements as part
of the Restoration shall be in compliance with code and permit requirements
applicable at such time and the cost of such compliance shall be factored into
the bids for such Restoration and any Actual Restoration Cost Increases, and
(ii) the Actual Restoration Costs, including, without limitation, any Actual
Restoration Cost Increase, shall include any installations or upgrades that were
required for alterations, additions, or improvements made by Tenant (and not by
Landlord at Tenant's request) to comply with code requirements applicable at the
time of such alteration, addition, or improvement that were not completed by
Tenant.


9.3    Limitation on Portion of Premises Requiring Restoration. Tenant shall not
be obligated to pay for, and the Restoration Payment shall not include, the
Restoration of the original improved office spaces, which areas are identified
as “Restoration Cost Exempt” on Exhibit B attached hereto (collectively, the
“Restoration Cost Exempt Areas”). Notwithstanding the foregoing, and except as
otherwise subsequently agreed to in writing by Landlord, Tenant shall remain
obligated to remove all of the equipment, fixtures, furniture, and other
personal property installed or located in the Restoration Cost Exempt Areas upon
the expiration and termination of Lease Agreement in accordance with the terms
of the Lease Agreement and Section 9.4 below.


9.4    Removal of Equipment, Fixtures, Furniture, and Other Personal Property by
Tenant.
Notwithstanding the terms of this Section 9 related to the Restoration of the
Leased Premises, and except as otherwise subsequently agreed to in writing by
Landlord in its sole discretion, Tenant shall remain obligated, at Tenant's sole
cost and expense, to remove all of the equipment, fixtures, furniture, and other
personal property installed in or located on the Leased Premises, including,
without limitation, the Restoration Cost Exempt Areas, prior to the expiration
and termination of Lease Agreement and to repair any and all damage to the
Leased Premises resulting from such removal (collectively, the “Personal
Property Removal Obligation”). The Personal Property Removal Obligation shall
not be deemed part of the Restoration and, accordingly, (i) no portion of the
Restoration Payment shall be used in connection with Tenant's Personal Property
Removal Obligation and (ii) no amounts expended by Tenant in connection with the
Personal Property Removal Obligation shall be credited against the Restoration
Payment. The Personal Property Removal Obligation shall specifically include
Tenant's machinery and crane ways.


Nothing set forth in this Section 9.4 shall be deemed to waive or limit Tenant's
obligations under Section 9 of the Lease Agreement and Section 5 of the General
Lease Provisions on Exhibit A of the Lease Agreement, which, along with other
provisions of the Lease Agreement, govern the ongoing obligations of Tenant to
maintain and care for the Leased Premises.








--------------------------------------------------------------------------------



10.    Right of First Opportunity. Subject to the rights of the tenants in the
Augat Building, which building is adjacent to the Building, and so long as the
Augat Building is owned by Landlord or one of its affiliates, Tenant shall have
a one-time right of first opportunity (“ROFO”) as to (i) the approximately
38,631 square foot space in the Augat Building identified on Exhibit C hereto as
“Space A” and (ii) the approximately 30,749 square foot space in the Augat
Building identified on Exhibit C hereto as “Space B” (the “ROFO Premises”) when
each of the spaces comprising the ROFO Premises becomes available for lease for
the first time during the Extended Term; provided, however, that in no event
shall Landlord be required to lease either of the spaces comprising the ROFO
Premises to Tenant for any period past the date on which the Lease Agreement
expires or is terminated pursuant to its terms. To the extent that (a) Landlord
renews or extends a then-existing lease for a portion of the ROFO Premises with
any then-existing tenant, (b) Landlord enters into a new lease with such
then-existing tenant for the same premises, (c) the then-existing tenant for a
portion of the ROFO Premises holds-over at the end of the existing lease term,
or (d) any portion of the ROFO Premises is subject to a right of first offer or
right of first opportunity with another tenant as of the date hereof, the
affected space shall not be deemed to be ROFO Premises for the purposes of this
Section 10 and Tenant shall have no ROFO at that time with respect to the
applicable portion of the ROFO Premises. In the event Landlord intends to market
either of the spaces comprising the ROFO Premises for lease, Landlord shall
provide written notice thereof to Tenant (the “Notice of Offer”), specifying the
proposed rental rate, lease term, and other terms to Tenant. Landlord and Tenant
hereby agree that the following terms shall govern the ROFO provided for herein
and any Notice of Offer:


10.1    Response to Notice of Offer. Within ten (10) business days following its
receipt of a Notice of Offer, Tenant shall advise Landlord in writing whether
Tenant elects to lease all (not just a portion) of the applicable ROFO Premises
on the terms and conditions set forth in the Notice of Offer (a “ROFO Election”)
or would like to lease the ROFO Premises on terms and conditions substantially
similar thereto (a “Negotiation Election”). If Tenant fails to notify Landlord
in writing of Tenant's election within said ten (10) business-day period, then
Tenant shall be deemed to have elected not to lease the subject ROFO Premises.
The ROFO shall be a one-time right of Tenant as to each of the spaces comprising
the ROFO Premises and if Tenant elects (or is deemed to elect) not to lease the
ROFO Premises that is the subject of the Notice of Offer, the rights set forth
in this Section 10 with respect to such ROFO Premises shall automatically
terminate.


10.2    ROFO Election. If Tenant timely notifies Landlord in writing that Tenant
is making an ROFO Election for the subject ROFO Premises at the rental rate,
lease term, and any other terms set forth in the Notice of Offer, then Landlord
shall lease the subject ROFO Premises to Tenant upon the terms and conditions
set forth in the Notice of Offer and such other terms and conditions reasonably
required by Landlord, and Landlord and Tenant shall use their best efforts to
enter into a lease agreement within thirty (30) days of Tenant's notification of
its ROFO Election for the applicable ROFO Premises.
10.3    Negotiation Election. If Tenant timely notifies Landlord in writing that
Tenant is making a Negotiation Election for the subject ROFO Premises in order
to attempt to negotiate lease terms substantially similar to the rental rate,
lease term, and any other terms set forth in the Notice of Offer, then Landlord
and Tenant shall attempt to reach mutually agreeable terms for the lease of the
subject ROFO Premises to Tenant within thirty (30) days of Tenant's Negotiation
Election with respect to the subject ROFO Premises. If Landlord and Tenant are
able to reach mutually agreeable terms for the lease of the applicable ROFO
Premises during such thirty-day period, then Landlord and Tenant shall use their
best efforts to enter into a lease agreement within forty-five (45) days of
Tenant's notification of its Negotiation Election with respect to the subject
ROFO Premises. If, after negotiating in good faith during such thirty-day
period, Landlord and Tenant are unable to reach mutually agreeable terms for the
lease of the subject ROFO Premises to Tenant, then the ROFO shall immediately
terminate with respect to the subject ROFO Premises and Landlord shall have the
right to consummate a lease of the subject ROFO Premises with a third-party on
any terms Landlord deems commercially reasonable.


10.4    No Election. If Tenant notifies Landlord that Tenant elects not to lease
the subject ROFO Premises on the terms and conditions set forth in the Notice of
Offer or to attempt to negotiate substantially similar lease terms, or if Tenant
fails to notify Landlord of Tenant's election within the ten (10) business-day
period described above, the ROFO shall immediately terminate with respect to the
subject ROFO Premises and Landlord shall have the right to consummate a lease of
the subject ROFO Premises with a third-party on any terms Landlord deems
commercially reasonable.






--------------------------------------------------------------------------------












--------------------------------------------------------------------------------


10.5    No ROFO Rights if Default under Lease Agreement. Notwithstanding
anything in this Section 10 to the contrary, Tenant shall not have the right to
exercise the ROFO during such period of time that Tenant is in default under any
provision of the Lease Agreement. Any attempted exercise of the ROFO during a
period of time in which Tenant is so in default shall be void and of no effect.
In addition, Tenant shall not be entitled to exercise the ROFO if Landlord has
given Tenant two (2) or more notices of events of default under the Lease
Agreement, whether or not the defaults are cured, during the twelve (12) month
period prior to the date on which Tenant seeks to exercise the ROFO.


10.6    No ROFO if Early Lease Termination Elected. Notwithstanding anything in
this Section 10 to the contrary, Tenant shall not have the right to exercise the
ROFO as to either of the spaces comprising the ROFO Premises and the ROFO
provided for in this Section 10 shall immediately terminate if the Tenant
exercises or is in the process of exercising the early termination of the Lease
Agreement provided for in Section 7 above.


10.7    No Transfer of ROFO. Tenant understands and agrees that the ROFO is
specific to the Tenant and Tenant shall not assign or transfer the ROFO, either
separately or in conjunction with an assignment or transfer of Tenant's interest
in the Lease Agreement. Any attempted transfer of the ROFO shall be void and of
no force and effect.


11.    Leased Premises. Based on an April 2010 re-measurement of the Building,
the definition of Leased Premises in Section 1 of the Lease Agreement is hereby
expanded from approximately 140,000 rentable square feet to approximately
146,329 rentable square feet.


12. Broker's Commission. Tenant and Landlord represent to the other that except
for Meriwether Partners and Andover Company (collectively herein, the “Broker”)
neither party has retained, contacted or dealt with any real estate broker,
salesperson or finder in connection with this Amendment and no such person
initiated or participated in the negotiation of this Amendment. Each party shall
indemnify and hold the other harmless from and against any and all liabilities
and claims for commissions or fees arising out of a breach of the foregoing
representation. Landlord shall be responsible for the payment of any commission
or fees due to Broker.


13.    Landlord Notice. The addresses for Landlord Notice set forth in Section
32 of the General Lease Provisions of the Lease Agreement are hereby modified as
follows:


Property Reserve, Inc.
5 Triad Center, Suite 650
Salt Lake City, UT 84180


with a copy to:


Kirton & McConkie
1800 Eagle Gate Plaza and Office Tower
60 E. South Temple Street
Salt Lake City, UT 84111


and with a copy to:


Landing Center
c/o NAI Norris, Beggs & Simpson
600 University Street, Suite 503
Seattle, WA 98101-1176


14.    Conflicting Provisions; Ratification. To the extent that this Amendment
conflicts with the Lease Agreement, this Amendment will control. Except as
modified in this Amendment, the Lease Agreement remains in full force and
effect.


15.    Authority to Execute. Each individual executing this Amendment on behalf
of the Landlord and Tenant, respectively, represents and warrants that such
individual is duly authorized to execute and deliver this Amendment on behalf of
such entity, and the this Amendment shall be binding on such entity in
accordance with its terms.


16.    Counterparts. This Amendment may be executed in counterparts and each
counterpart shall constitute an original document and all such counterparts
shall constitute one and the same instrument.


--------------------------------------------------------------------------------



17.    Entire Agreement. This Amendment contains the entire agreement between
the parties regarding the subject matter of this Amendment, and shall supersede
any prior agreements or understandings between the parties. Representations,
inducements, understandings, promises or agreements, written, oral or by another
form of communication, between the parties, but not expressly stated in this
Amendment, shall be of no force or effect.


[Remainder of Page Intentionally Left Blank; Signatures Appear on Following
Page]






--------------------------------------------------------------------------------


EXECUTED as of the day and year first written above.


LANDLORD:
TENANT:
PROPERTY RESERVE, INC.,
FLOW INTERNATIONAL CORPORATION,
a Utah corporation
a Washington corporation
By: SIGNATURE
By: SIGNATURE
Name: Mark B. Gibbons
Name: Charles M. Brown
Its: President
Its.: President and CEO







STATE OF UTAH


COUNTY OF SALT LAKE




On this day personally appeared before me Mark B. Gibbons, to me known to be the
President of PROPERTY RESERVE, INC., the Utah corporation that executed the
foregoing instrument, and acknowledged such instrument to be the free and
voluntary act and deed of such corporation, for the uses and purposes therein
mentioned, and on oath stated that he/she was duly authorized to execute such
instrument.


GIVEN UNDER MY HAND AND OFFICIAL SEAL this 6th day of February 2012.


NOTARY SEAL
Printed Name: Sarahi D. Soperanez
SIGNATURE
NOTARY PUBLIC in and for the State of Utah,
residing at Salt Lake City, UT
My Commission Expires 4/22/2012






STATE OF WASHINGTON


COUNTY OF KING




On this day personally appeared before me Charles M. Brown, to me known to be
the President and CEO of FLOW INTERNATIONAL CORPORATION, the Washington
corporation that executed the foregoing instrument, and acknowledged such
instrument to be the free and voluntary act and deed of such corporation, for
the uses and purposes therein mentioned, and on oath stated that he/she was duly
authorized to execute such instrument.


GIVEN UNDER MY HAND AND OFFICIAL SEAL this 31st day of January, 2012.


NOTARY SEAL
Printed Name: Tracie L. Bennett
SIGNATURE
NOTARY PUBLIC in and for the State of Washington,
residing at Kent, WA
My Commission Expires July 26, 2013








--------------------------------------------------------------------------------


Exhibit A


Extended Term Commencement Date Memorandum




RE:    Second Amendment to Lease Agreement (“Second Amendment”) to Lease
Agreement dated January 1, 2003 (the “Lease Agreement”), between PROPERTY
RESERVE, INC., as Landlord, and FLOW INTERNATIONAL CORPORATION, Tenant,
concerning the premises known as Flow Building located at 23500 64th Avenue
South, Kent, Washington 98032 (the “Leased Premises”).


In accordance with the terms of the Second Amendment, the parties hereto confirm
as follows:


That the Leased Premises are currently occupied and have been accepted by Tenant
as being in satisfactory condition with all systems in good working order,
subject, however, to Landlord's obligations in Section 8 of the Second
Amendment. That Tenant has possession of Leased Premises and acknowledges that
under the provisions of the Second Amendment, the Extended Term Commencement
Date is February 1, 2012, and that the term of the Lease Agreement shall, so
long as there are no events of default thereunder, continue for an additional
ninety-six (96) months and end on January 31, 2020, which is the new Expiration
Date, subject to the extension option appearing in the Second Amendment.
Notwithstanding the foregoing, in the event that Tenant exercises the early
termination option appearing in Section 7 of Second Amendment and satisfies all
of the requirements set forth therein for the early termination of the Extended
Term of the Lease Agreement, the Elective Early Termination Date shall be July
31, 2015, forty-two (42) months after the Extended Term Commencement Date.


Rent is due and payable on the first day of each and every month during the term
of the


[Remainder of Page Intentionally Left Blank; Signatures Appear on Following
Page]




































































--------------------------------------------------------------------------------




LANDLORD:
TENANT:
PROPERTY RESERVE, INC.,
FLOW INTERNATIONAL CORPORATION,
a Utah corporation
a Washington corporation
By: SIGNATURE
By: SIGNATURE
Name: Mark B. Gibbons
Name: Charles M. Brown
Its: President
Its.: President and CEO









Exhibit B


Portions of Leased Premises Exempt from Restoration Payment Obligations






Exhibit C


Depiction of ROFO Premises in Augat Building




